Title: Abigail Adams to John Adams, 19 February 1797
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Feb’ry 19th 1797
          
          It was not till last Evening that I received Your Letters of Febry 2d 4 & 7th. the post did not get in which was Due on twesday till

Saturday. I do not know how to pass a week without hearing from You. I received newspapers to the Tenth. in those I have an account of the Declaration. it was a Solemn Scene to You, and an affecting one. You will find by my Letter of the 8th that I was with You.
          I have not taken any steps as Yet preparitory to quitting home. I must tell you a little of Farrming if you cannot give me any directions. Billings has tried various kind of work Since the Weather became milder. he workd two Days on the Wall before the House. he then attempted to break up a peice of ground upon the Hill where you directed this he has accomplishd and carted on the manure. he has since been Sleding Stones, for we had an other Snow which lasted for a few Days and assisted us in that Buisness tho it obstructed other. Veseys time expires this week, and buisness will soon press hard, so that I must have a hand immediatly and two in April if Billings goes on with his Walls. French is inclined to Stay, but wants some further indulgences, such as a little wood, and the use of the cattle wholy to himself except when calld to work upon this place, by which means he could pay for labour, upon the place. thinks the hire of a Man and maid will eat him up, unless he may be thus indulged. he will in consideration of it pay all the Shoeing and will get up some Seaweed into the pens; I have thought we had better consent to this, as we know the Man; and the trouble of looking out a new Tennant who may want as much, have a larger Family and Do us more harm than the amount of these articles. I shall however consult Dr Tufts as you direct, and will Do the best we can. I shall let him have Quincy Meddow and in lieu, Burrel is to take the whole of the pasture.
          I have not yet tried Mears as I thought it would be time enough; for I have no disposition to give the management up whilst I remain here. I will enter into a treaty with him to take it in the fall if I can.
          I conversd with Your Mother upon having a Room to herself, without nameing any particular place. she said she should prefer being with her Children, that she would come and stay with me some part of the time whilst I remaind here, and that when I went away I might make provision for her then if she lived. I told her I should be very happy to have her, and would make her as comfortable as I could tho it was probable my Family would sometimes be an incumberd one. she has spent one week with me, and when I know how matters are to be arranged I shall have her here again.
          I cannot say any thing with respect to Domestick arrangement at Philadelphia untill I know what is in the House. I hope Still, that

Congress will consider the subject sufficiently to add what furniture may be necessary. I want not a stick of it at the close of the Term. You must not worry yourself upon that Head. I Suppose I can collect Domesticks from this way, the principles ones, but whether I could some in the lower departments I do not know I Mentiond in my Letter to mr Brisler a woman as an housekeeper whom I shall try for, but as She is with Jeffry and he is very good to her, and has made her and two grandchildren who are dependent upon her very comfortable I do not know that I shall succeed. the yellow fever has its terrors With many and I do not wonder at it.
          My Dearest Friend as you have been calld in Providence into the chair of Government, You did not accept it without knowing that it had its torments, its trials its Dangers & perplexities. look steadfastly at them, arm yourself with patience and forbearence and be not Dismayed, and May God and the people support You. having put your Hand to the plough, You must not look back, nor ought you I think to wish you had not.
          I presume yu will have a Splnded Birth Day. there are preparations making in Boston to celebrate it. I received a very polite Note inclosing a Card for me & an other for Louissa for the Washington Ball: the Note from the Managers requested me to honour them with my attendance, which they should esteem a particular favour, as it is the last publick honour they can Shew the President. thus circumstanced I have determined to attend—
          I hope your next Letters will be more explicit, and that you will be able to fix upon Some plan—
          I am My Dearest Friend allways willing to be a fellow Labourer with You in all those Relations and departments to which my abilities are competent, and I hope to acquire every requisite degree of Taciturnity which my station call for, tho Cabot says truly that it will be putting a force upon nature I expect many trials when it may be hard work, but as Porcupine Says, I Shall think.—
          communicate to Me what ever you learn of our Dear Sons. there we have pleasures which Washington never knew. one Man ought not to have every thing. adieu there is one plasure wanting to me, that of folding to My Bosom the Dear partner of all My joys and Sorrows and telling him that I am ever his
          
            A Adams—
          
        